Citation Nr: 0031846	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-10 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for left knee disorder.

4.  Entitlement to service connection for contusion, first 
toe, right foot.

5.  Entitlement to service connection for bilateral ear 
disorder, claimed as cysts on ears.

6.  Entitlement to service connection for loss of vision.

7.  Entitlement to a compensable initial disability 
evaluation for service-connected residuals of right wrist 
fracture.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from January 1982 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  That rating 
decision denied service connection for the following 
conditions: (1) sinusitis; (2) asthma; (3) left knee 
disorder; (4) contusion, first toe, right foot; (5) bilateral 
ear disorder, claimed as cysts on ears; and (6) loss of 
vision.  The appellant subsequently filed a timely notice of 
disagreement and substantive appeal addressing all of these 
issues.

In reviewing the appellant's claims file, the Board has 
determined that the appellant is entitled to a Statement of 
the Case on the issue of entitlement to a compensable initial 
disability evaluation for service-connected residuals of 
right wrist fracture.  Accordingly, this issue has been added 
within this remand, and is discussed in detail below.



REMAND

A.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


B.  Initial Disability Evaluation for Service-Connected 
Residuals of Right Wrist Fracture

In February 1998, the RO issued a rating decision that, in 
pertinent part, granted service connection for status post 
right wrist fracture, claimed as arthritis on wrist as a 
result of fracture, and assigned thereto a noncompensable 
disability evaluation, effective October 30, 1997.  In August 
1998, the veteran filed a statement, VA Form 21-4138, noting 
his disagreement with the initial disability evaluation 
assigned to his service-connected right wrist disorder. See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  A 
statement of the case regarding this issue does not, however, 
appear in the appellant's claims file.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, 
thereby initiating the appellate process, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand. Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Grantham, 114 F.3d 1156.  Accordingly, the issue of a 
compensable initial disability rating for the appellant's 
service-connected residuals of right wrist fracture is 
remanded to the RO for issuance of a statement of the case 
addressing this claim. See 38 U.S.C.A. § 7105(d)(1) (issuance 
of SOC required after filing of NOD).

Accordingly, this case is REMANDED for the following:

1.  The RO should readjudicate the 
veteran's claim of entitlement to a 
compensable initial disability evaluation 
for service-connected residuals of right 
wrist fracture and, if denied, provide 
the appellant and his representative with 
a statement of the case, giving them the 
appropriate length of time in which to 
respond. Fenderson v. West, 12 Vet. App. 
119 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 6 -


